                                             Case 5:20-cv-05389-BLF Document 9 Filed 09/02/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                               UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           IN RE BARRY JOHN SANFORD,                      Case No. 20-cv-5389 BLF (PR)
                                  11
                                                         Petitioner,                      ORDER GRANTING REQUEST
                                  12                                                      FOR EXTENSION OF TIME TO
Northern District of California
 United States District Court




                                                                                          FILE COMPLETE IN FORMA
                                  13                                                      PAUPERIS APPLICATION AND
                                                                                          PETITION
                                  14

                                  15                                                      (Docket No. 6)

                                  16

                                  17            On August 4, 2020, Petitioner, a California state prisoner, filed a letter which was

                                  18   construed as an attempt to file a petition for a writ of habeas corpus under 28 U.S.C. §
                                  19   2254. 1 Dkt. No. 1. On the same day, the Clerk sent Petitioner two separate notices
                                  20   informing him that he must 1) file a petition on the court form and 2) either pay the filing
                                  21   fee or file an In Forma Pauperis (“IFP”) application within twenty-eight days or face
                                  22   dismissal. Dkt. Nos. 2, 4. On August 24, 2020, Petitioner filed a letter requesting an

                                  23   extension of time to file a petition and an IFP application due to limited resources. Dkt.
                                  24   No. 6.
                                  25            Good cause appearing, Petitioner’s request is GRANTED. Petitioner shall file a
                                  26   petition on the court form and file the necessary documents to complete his IFP application
                                  27
                                       1
                                  28       This matter was reassigned to this Court on August 26, 2020. Dkt. No. 8.
                                            Case 5:20-cv-05389-BLF Document 9 Filed 09/02/20 Page 2 of 2




                                   1   no later than twenty-eight (28) days from the filing date of this order. Failure to file a
                                   2   complete IFP application in the time provided shall result in this action being dismissed
                                   3   without prejudice and without further notice to Plaintiff.
                                   4            IT IS SO ORDERED.
                                   5   Dated: __September 2, 2020______                    ________________________
                                                                                           BETH LABSON FREEMAN
                                   6
                                                                                           United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                  26   Order Granting EOT to file IFP App.
                                       P:\PRO-SE\BLF\HC.20\05389Sanford_eot-ifp.docx
                                  27

                                  28                                                   2
